                                    UNITED STATES DISTRICT COURT

                                 NORTHERN DISTRICT OF CALIFORNIA


    IN RE: ROUNDUP PRODUCTS                                 MDL No. 2741
    LIABILITY LITGATION
                                                            Case No. 16-md-02741-VC
    This document relates to:
                                                            PRETRIAL ORDER NO. 56:
    ALL ACTIONS
                                                            BELLWETHER TRIAL SELECTION




           In light of the parties’ agreement, the Court selects Hardeman v. Monsanto,

Case No. 3:16-cv-00525-VC, for the first bellwether trial. The other two Group 1

cases must still proceed in accordance with the schedule outlined in Pretrial Order 53,

and both must be ready for trial by February 25, 2019, in the event the Hardeman

case does not go to trial.1


           IT IS SO ORDERED.

Date: November 20, 2018                                      __________________________
                                                             VINCE CHHABRIA
                                                             United States District Judge




1
    Those cases are Stevick v. Monsanto Co., Case No. 3:16-cv-02341, and Gebeyehou v. Monsanto Co., 3:16-cv-05813.
